DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s request of Continued Examination (RCE) filed on 12/14/2022 on amendments/arguments filed on 12/14/2022. Claims 1, 4, 6 and 9 have been amended. Currently, claims 1-10 are pending for consideration.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 12/14/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorsby (US 10,523,182 B1) in view of Simic et al. (US 20120076177 A1).
Consider claim 1, Sorsby discloses a spur canceler circuit for a signal receiver system (read as the harmonic cancellation circuit 304, fig. 3), comprising: 
at least one frequency generator configured to: generate at least one reference frequency associated with a receiver component of the receiver system, the at least one receiver component capable of introducing at least one spurious product into a signal received by the receiver system (read as LO generator 402 is a component that generates one or more LO signals 406A, 406B, 406C, 406D; the LO generator 402 includes an input terminal to receive the interference signal 312, and output terminals coupled to corresponding input terminals of the harmonic prediction circuit 400; each LO signal 406 generated by LO generated 402 is associated/introduced with a corresponding harmonic of the interference signal 312, fig. 3, col. 7 with lines 48-58); and 
generate at least one duplicate spurious product based on the at least one reference frequency, the at least one duplicate spurious product corresponding to the at least one introduced spurious product (read as the harmonic generator circuit 410 generates the reference signal 412 including one or more reference harmonics of the interference signal 312; a reference harmonic of an interference signal 312 is a harmonic of the interference signal 312 internally generated within the harmonic cancellation circuit 304; the harmonic generator circuit 410 may output the reference signal 412 including a group of reference harmonics of the interference signal 312 at its output terminal, fig. 3, col. 8 with lines 15-29); and 
at least one canceler circuit configured to: receive a digitized signal corresponding to the received signal and including the at least one introduced spurious product (read as the cancellation circuit 404 is a circuit that receives the predicted harmonics 408 of the interference signal 312 from the harmonic prediction circuits 400A, 400B, 400C, 400D, and generates the output signal 314 having a target signal with reduced harmonics of the interference signal 312, fig. 4, col. 8 with lines 58-67); 
for each introduced spurious product, 1) isolate the introduced spurious product from the digitized signal (read as the filter 604 would filter out, from the down-converted input signal 612, harmonics occurring due to the down-conversion by the down-converter 600 to obtain the filtered down-converted input signal 616, the filter 604 provides the filtered down-converted input signal 616 to the amplitude equalizer 608 and the phase/delay equalizer 622, figure 6, col. 10 with lines 53-38) and 2) adjust the corresponding duplicate spurious product to cancel out the introduced spurious product from the digitized signal (read as the adjusting of amplitude/phase using amplitude equalizer 608 and phase/delay equalizer 622, fig. 6, col. 10 with line 65 to col. 11 with line 41); and 
generate a desired output signal free of the at least one introduced spurious products by adding each adjusted duplicate spurious product to the digitized signal (read as the cancellation circuit 404 may be implemented as a subtractor that subtracts the predicted harmonics 408A, 408B, 408C, 408D from the input signal 310 to generate the output signal 314. Hence, the output signal 314 may have a target signal, for example, at RF with reduced harmonics of the interference signal 312, fig. 5, col. 9 with lines 1-9).
However, Sorby discloses the claimed invention above and the LO generator 402/402A includes a counter circuit 700, and the counter circuit 700 includes or coupled to a reference (internal) block (col. 12 with lines 6-25) and that interference signal 312 from a source of the interference (col. 6 with lines 7-16) but does not specifically disclose the at least one component of the receiver system including at least one internal clock capable of introducing at least one spurious product.
Nonetheless, in related art, Simic discloses an apparatus for jammer rejection, comprising the jamming signal would be arising from an internal source, common internal jammers include clock spurs or leakage from an internal oscillator such as a phase-locked loop (PLL), a voltage-controlled oscillator (VCO), a local oscillator (LO) or another oscillator or clock circuit used for frequency conversion and/or for clocking of a digital logic circuit such as a processor, par [0082].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Simic into the teachings of Sorsby for the purpose of considering different sources of interference (clock, LO, etc) to more effectively reduce the interference and obtain the desired signal.
Consider claim 2, as applied to claim 1 above, Sorsby, as modified by Simic, discloses wherein each duplicate spurious product is selected from a group including: a generated reference frequency; a multiple of a reference frequency; or a cross product of two or more reference frequencies (read as the harmonic generator circuit 410 generates the reference signal 412 including one or more reference harmonics of the interference signal 312; a reference harmonic of an interference signal 312 is a harmonic of the interference signal 312 internally generated within the harmonic cancellation circuit 304; the harmonic generator circuit 410 may output the reference signal 412 including a group of reference harmonics of the interference signal 312 at its output terminal, fig. 3, col. 8 with lines 15-29).
Consider claim 3, as applied to claim 1 above, Sorsby, as modified by Simic, discloses wherein the at least one canceler circuit is configured for at least one of: adjusting an amplitude of the duplicate spurious product to align with an amplitude of the corresponding introduced spurious product; or adjusting a phase of the duplicate spurious product to oppose a phase of the corresponding introduced spurious product (read as the adjusting of amplitude/phase using amplitude equalizer 608 and phase/delay equalizer 622, fig. 6, col. 10 with line 65 to col. 11 with line 41)
Consider claim 4, as applied to claim 1 above, Sorsby, as modified by Simic, discloses wherein the at least one receiver component is selected from a group further including: an oscillator of the receiver system, the oscillator capable of introducing oscillator leakage signals; or a mixer of the receiver system (read as the jamming signal would be arising from an internal source, common internal jammers include clock spurs or leakage from an internal oscillator such as a phase-locked loop (PLL), a voltage-controlled oscillator (VCO), a local oscillator (LO) or another oscillator or clock circuit used for frequency conversion and/or for clocking of a digital logic circuit such as a processor, par [0082] of Simic).
Consider claim 5, as applied to claim 1 above, Sorsby, as modified by Simic, discloses wherein the at least one receiver component includes an analog-digital converter (ADC) configured to generate the digitized signal based on the received signal (read as the ADC 302, col. 6 with lines 47-63).

Consider claim 6, Sorsby discloses a method for cancelation of internally generated spurious products from a received signal, comprising: receiving, via a receiver system, a transmitted signal (read as the communication system 102 with the adaptive harmonic cancellation for cancelling harmonic generated by the communication system 102, fig. 3, col. 6 with lines 1-16); 
generating, via at least one receiver component of the receiver system, a digitized signal based on the received signal, the digitized signal including one or more introduced spurious products associated with the at least one receiver component (read as the ADC 302 is a circuit that converts the amplified electrical signal 308 in an analog representation into a converted signal 310 in a digital representation, fig. 3, col. 34-46), 
generating, via the receiver system, at least one reference frequency associated with the at least one receiver component (read as LO generator 402 is a component that generates one or more LO signals 406A, 406B, 406C, 406D; the LO generator 402 includes an input terminal to receive the interference signal 312, and output terminals coupled to corresponding input terminals of the harmonic prediction circuit 400, fig. 3, col. 7 with lines 48-58); 
generating, via the receiver system, one or more duplicate spurious products based on the at least one reference frequency, the one or more duplicate spurious products corresponding to the one or more introduced spurious products (read as the harmonic generator circuit 410 generates the reference signal 412 including one or more reference harmonics of the interference signal 312; a reference harmonic of an interference signal 312 is a harmonic of the interference signal 312 internally generated within the harmonic cancellation circuit 304; the harmonic generator circuit 410 may output the reference signal 412 including a group of reference harmonics of the interference signal 312 at its output terminal, fig. 3, col. 8 with lines 15-29); 
isolating, via the receiver system, each introduced spurious product from the digitized signal (read as the filter 604 would filter out, from the down-converted input signal 612, harmonics occurring due to the down-conversion by the down-converter 600 to obtain the filtered down-converted input signal 616, the filter 604 provides the filtered down-converted input signal 616 to the amplitude equalizer 608 and the phase/delay equalizer 622, figure 6, col. 10 with lines 53-38);
adjusting, via the receiver system, the duplicate spurious product corresponding to each introduced spurious product to cancel out the introduced spurious product from the digitized signal (read as the adjusting of amplitude/phase using amplitude equalizer 608 and phase/delay equalizer 622, fig. 6, col. 10 with line 65 to col. 11 with line 41); and 
generating, via the receiver system, a desired output signal free of the one or more introduced spurious products by adding each adjusted duplicate spurious product to the digitized signal (read as the cancellation circuit 404 may be implemented as a subtractor that subtracts the predicted harmonics 408A, 408B, 408C, 408D from the input signal 310 to generate the output signal 314. Hence, the output signal 314 may have a target signal, for example, at RF with reduced harmonics of the interference signal 312, fig. 5, col. 9 with lines 1-9).
Nonetheless, in related art, Simic discloses an apparatus for jammer rejection, comprising the jamming signal would be arising from an internal source, common internal jammers include clock spurs or leakage from an internal oscillator such as a phase-locked loop (PLL), a voltage-controlled oscillator (VCO), a local oscillator (LO) or another oscillator or clock circuit used for frequency conversion and/or for clocking of a digital logic circuit such as a processor, par [0082].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Simic into the teachings of Sorsby for the purpose of considering different sources of interference (clock, LO, etc) to more effectively reduce the interference and obtain the desired signal.
Consider claim 7, as applied to claim 6 above, Sorsby, as modified by Simic, discloses wherein generating, via the receiver system, one or more duplicate spurious products based on the at least one reference frequency includes: generating one or more duplicate spurious products, each duplicate spurious product selected from a group including: a generated reference frequency; a multiple of a reference frequency; or a cross product of two or more reference frequencies (read as the harmonic generator circuit 410 generates the reference signal 412 including one or more reference harmonics of the interference signal 312; a reference harmonic of an interference signal 312 is a harmonic of the interference signal 312 internally generated within the harmonic cancellation circuit 304; the harmonic generator circuit 410 may output the reference signal 412 including a group of reference harmonics of the interference signal 312 at its output terminal, fig. 3, col. 8 with lines 15-29).
Consider claim 8, as applied to claim 6 above, Sorsby, as modified by Simic, discloses wherein adjusting, via the receiver system, the duplicate spurious product corresponding to each introduced spurious product to cancel out the introduced spurious product from the digitized signal is selected from a group including: adjusting an amplitude of the duplicate spurious product to align with an amplitude of the corresponding introduced spurious product; or adjusting a phase of the duplicate spurious product to oppose a phase of the corresponding introduced spurious product (read as the adjusting of amplitude/phase using amplitude equalizer 608 and phase/delay equalizer 622, fig. 6, col. 10 with line 65 to col. 11 with line 41).
Consider claim 9, as applied to claim 6 above, Sorsby, as modified by Simic, discloses wherein the at least one receiver component is selected from a further group including: an oscillator of the receiver system; or a mixer of the receiver system (read as the jamming signal would be arising from an internal source, common internal jammers include clock spurs or leakage from an internal oscillator such as a phase-locked loop (PLL), a voltage-controlled oscillator (VCO), a local oscillator (LO) or another oscillator or clock circuit used for frequency conversion and/or for clocking of a digital logic circuit such as a processor, par [0082] of Simic).
Consider claim 10, as applied to claim 6 above, Sorsby, as modified by Simic, discloses wherein the at least one receiver component includes at least one analog-digital converter (ADC) configured to generate the digitized signal (read as the ADC 302, col. 6 with lines 47-63).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 
/Junpeng Chen/
Primary Examiner, Art Unit 2645